PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/631,460
Filing Date: 23 Jun 2017
Appellant(s): Digital River, Inc.



__________________
Richard E. Billion, Reg. No. 32,836
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/16/2022.

Grounds of Rejection to be Reviewed on Appeal
The grounds of rejection set forth in the Office Action dated 10/14/2021 from which the appeal is taken have been modified by the Appeal Brief dated 5/16/2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

Restatement of Rejection
The following grounds of rejection are applicable to the appealed claims.
Claims 1-11 and 13-30, 31B and 32 stand rejected under 35 U.S.C. § 101 as being directed to a judicial exception (i.e. an abstract idea) without significantly more.

Claims 1-2, 4-5, 10-11, 13-16, 19-21, 24-26 and 29-30, 31B and 32 stand rejected under 35 U.S.C. § 103 as being unpatentable over Callahan, U.S. Publication No. 2015/0302481 [hereinafter Callahan], in view of Johnson et al., U.S. Publication No. 2008/0027830 [hereinafter Johnson] and in further view of Bodnick et al., U.S. Publication No. 2014/0281967 [hereinafter Bodnick].


Claims 3, 6-9, 17-18 and 22 stand rejected under 35 U.S.C. § 103 as being unpatentable over Callahan in view of Johnson and Bodnick, and in further view of Dhananjaya et al., U.S. Publication No. 2009/03 19334 [hereinafter Dhananjaya].

4.	Claims 23, 27 and 28 stand rejected under 35 U.S.C. § 103 as being unpatentable over Callahan in view of Johnson and Bodnick, and in further view of Ghosh et al., U.S. Publication No. 2016/0335649 [hereinafter Ghosh].

New Grounds of Rejection
No new grounds of rejection are being presently added. 

Withdrawn Grounds of Rejection
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 31A (presently cancelled) was previously rejected under 35 U.S.C. § 101.

Claim 31A (presently cancelled) was previously rejected under 35 U.S.C. § 103.

Claim 31A (presently cancelled) was previously rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. Claim 31A recites, in part, “...the second set of filters and rules accessed from a data quality processing network”. Regarding 35 U.S.C. § 112(a), Examiner observes the specification does not appear to disclose a “data quality processing network” from which a second set of filters and rules are accessed.

As stated by the Appellant, “In an amendment to reduce the number of issues on appeal, the Appellant has cancelled claim 31A. As a result, this rejection is now moot” [Appeal Brief, page 14].



Response to Arguments
35 USC § 101 Rejections
First, Appellant argues that, “claim 1 was amended previously and now clearly aligns with the advance as stated in the specification. At least one claimed advance is to provide real-time web analytics to an Ecommerce system. It seems to Appellant that the character of the invention is a method and apparatus for applying analytics to an Ecommerce system that collects data from multiple web-enabled data sources…
The invention as claimed improves on processing Ecommerce transactions from web- enabled data sources so that the effects of the current transactions in an Ecommerce system from web-enabled data sources may be determined in near real- time… The messages in the log are aggregated to form aggregated data, and the metric methods or analytics are run against the aggregated data. Business information and operational intelligence information related to the Ecommerce platform are graphically displayed information at a graphical user interface related to the aggregated data… The method used is beyond merely taking the way a human would do it and making it faster” [Appeal Brief, pages 22-23].
In response, Appellant’s arguments are considered but are unpersuasive. Regarding the assertion that the invention as now claimed improves on processing Ecommerce transactions from web-enabled data sources, Examiner first respectfully observes that the present invention appears to be only loosely related to Ecommerce systems. As stated in the previous Office Action filed 10/14/2021, the independent claims merely cite an Ecommerce system in the preamble of the claims, and then recite displaying “...intelligence related to e-commerce platforms” at the end of the claims. Examiner observes that these limitations amount to merely indicating a field of use or technological environment in which to apply a judicial exception, and thus do not amount to significantly more than the exception itself (See MPEP 2106.06(h)). 
Further, regarding the message log and topic queue elements, Examiner considers these elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process, similar to the following MPEP example:
iii. A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).
Further still, the above elements are considered to amount to well-understood, routine, and conventional functions when claimed in a merely generic manner (see MPEP 2106.05(d)), like the following MPEP examples: 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (with specific regards to the steps to “cleanse and enhance data” per representative claim 1).
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application. As such, Examiner remains unpersuaded.

Second, Appellant argues that, “The invention requires a new set of steps not done in the computer arts to provide near real- time analytics for an Ecommerce system… As a result of improving on current computer technology and specifically the computer technology applied to E-commerce platforms, the invention represents an advancement and improvement in the computer arts. The invention should be considered patent-eligible as determined in the Enfish case. The invention is simply not an abstract idea as it is an improvement in computer technology, and more specifically on gathering information from a plurality of web- enabled data sources and converting that to business information that is delivered in near real-time and while most useful to the owner of the web page” [Appeal Brief, page 24].
In response, Appellant’s arguments are considered but are unpersuasive. First, Examiner observes that in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016), it was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.
By contrast, Examiner respectfully observes that independent claims 1 and 13 of the present invention do not even recite a computer memory, and thus are not considered analogous to Enfish. While independent claim 21 does recite a “…memory associated with the processor…”, Examiner maintains that the memory is not described at a level of specificity considered to amount to significantly more than the judicial exception. For example, Examiner observes that the present invention does not recite any elements such as the specific data structure of a computer memory. Instead, the amended claims recite elements such as “web enabled data sources”, for example, without any detail with regard to how the claimed computer technology is being improved. Thus Examiner maintains that adding elements such as “real-time” to the preamble of the claims does not demonstrate an improvement to computer technologies. As such, Examiner remains unpersuaded.

Third, Appellant argues that, “Even if the Examiner disagrees and insists on categorizing this invention as an abstract idea, then Appellant feels that the claims recite additional elements that integrate the judicial exception into a practical application. The claim is directed to Ecommerce platforms which use many web-enabled data sources. The claims now all recite publishing reformatted or formatted messages to topic queues which allows for faster application of the analytics. 
The invention also follows a new set of steps not done in the computer arts. The initial raw message can be enhanced and republished. When analytics are run against the republished messages or aggregate data, the result can be obtained in a more efficient manner. The result is that new messages can be aggregated with existing messages and can be processed to produce meaningful information before the result becomes useless” [Appeal Brief, pages 24-25].
In response, Appellant’s arguments are considered but are unpersuasive. Examiner respectfully maintains that the present invention does not integrate the judicial exception into a practical application for the same reasons as stated in response to the first argument. For example, regarding the message log and topic queue elements, Examiner considers these elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process, similar to the following MPEP example:
iii. A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).
Further, the above elements are considered to amount to well-understood, routine, and conventional functions when claimed in a merely generic manner (see MPEP 2106.05(d)), like the following MPEP examples: 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (with specific regards to the steps to “cleanse and enhance data” per representative claim 1).
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application. As such, Examiner remains unpersuaded.


35 USC § 103 Rejections
First, Appellant argues that, “Claim 1 is directed to an E-commerce system. The analytical information that is graphically displayed, namely business intelligence and operational intelligence is also related to E-commerce platforms. The Callahan reference contains no mention of E-commerce. It appears to be directed to a primary network and a secondary network. The secondary network can be a content provider” [Appeal Brief, page 28].
In response, Appellant’s arguments are considered but are unpersuasive. Examiner respectfully disagrees with Appellant’s characterization of Callahan, and directs the Appellant to (Callahan, ¶ 55, In one implementation, the operation 412 generates customer analytics representative of transactions of end users corresponding to the secondary network. The operation 412 may aggregate the customer analytics based on a variety of factors, including, without limitation, geographic location, the activity of end users, or the like. The activity of end users may include previous transactions directing the end user to the secondary network), as relied upon in the Office Action filed 10/14/2021. Here, Callahan discloses an Ecommerce system for receiving transactions, as recited in the preamble of the present invention. As such, Examiner remains unpersuaded. 

Second, Appellant argues that, “The Examiner also contends that Callahan teaches the application of both filters and rules. However, it fails to teach the application of rules to the data. The rules which Callahan talks about are formed after the analytics have been run on the data and are used to predict the future. There are no rules that are applied to the initial data at the same or near the time the data is initially filtered. Paragraph [0038] contains the only mention of rules in the Callahan application… The invention of Callahan merely uses a network datasets found on the primary network…” [Appeal Brief, pages 28-29].
In response, Appellant’s arguments are considered but are unpersuasive. Examiner respectfully disagrees and first observes that paragraph 38 of Callahan was not relied upon to disclose the application of filters and rules. Examiner directs the Appellant to (Callahan,¶ 41, the customer analytics 328 may be aggregate or filtered…), wherein Callahan explicitly discloses the application of filters. Further, Examiner directs the Appellant to (Id., ¶ 48, the network intelligence 326 may be anonymized  to provide general information on user behavior without providing personal information of the end users). Here, Examiner considers the anonymization to be an application of ‘rules’, as is broadly claimed in the present invention, in order to provide cleansed data (i.e. general information on user behavior). As such, Examiner remains unpersuaded.

Third, Appellant argues that, “Callahan does not deal with any messages. The network datasets provide the data...not a series of messages… In addition, the Examiner admits that Callahan does not teach publishing a formatted message to one of a plurality of queues in a message bus. Claim 1 recites “topic queues”. The Examiner relied on Bodnck to teach the plurality of queues representing different channels used to communicate with a user. These are not topic queues…  The queues discussed in Bodnick are not topic queues as now recited in claim 1” [Appeal Brief, pages 30-31]. 
In response, Appellant’s arguments are considered but are unpersuasive. Examiner again respectfully observes that the “messages” claimed in present invention are broad in nature. In fact, Examiner observes that the claims of the present invention do not appear to describe the messages at all. Thus, Examiner considers the data of Callahan to constitute messages which are sent to the message bus, as is cited in the previous office action and in the rejection below.
Regarding the assertion that the queues of Bodnick are not topic queues, Examiner respectfully disagrees and observes that the claims of the present invention do not appear to describe the content or structure of “topic queues”. Thus, Examiner directs the Appellant to (Bodnick, ¶ 108, Depending on the interactive checklist, organization, group or user configuration, and/or type of priority of message, a message may also be copied or rerouted to external message queues, such as a user's email, SMS, fax, Instant Messaging service, Message Bus, Enterprise Service Bus, or phone through text-to-speech). Here, Examiner considers that because the messages are routed to queues based on the message type, the message queues are not considered to be meaningfully different than the topic queues of the present invention. As such, Examiner remains unpersuaded.

Fourth, Appellant argues that, “Appellant still maintains that the Examiner has failed to consider at least one limitation-namely the limitation of “publishing a formatted message in response to each of the plurality of transactions...” as was set forth in the response to the first non-final Office Action.
Claim 1 now also recites “...publishing a formatted message to one of a plurality of queues in a message bus in response to receiving each of the plurality of transactions.” Callahan does not teach publishing a formatted message to a queue of any kind. Johnson et al. also fails to teach this new aspect of the recitation” [Appeal Brief, page 31]. 
In response, Appellant’s arguments are considered but are unpersuasive. As stated in the previous Office Action and  as further demonstrated in response to the above argument, Examiner relies upon at least ¶ 108 of Bodnick to disclose topic queues. 
Regarding the remainder of the above argued limitation, Examiner directs the Appellant to (Callahan, ¶ 37, In one implementation, prior to input into the storage cluster 304, the network data 302 and/or the other data 312 is timestamped using a messaging bus 320, which may be, for example, Apache.TM. Kafka, zeromaq, or the like), and to (Id., ¶ 17, customer analytics represent transactions of the end users in the secondary network. Stated differently, the customer analytics provide statistics and demographics of the end users, as well as a behavior profile specifying the activity of end users corresponding to the secondary network. The aggregated data feed determines an influence of an action (e.g., a single advertisement; an advertisement campaign; one or more popular culture, political, or news events; etc.) on network traffic to the secondary network. Here, Callahan discloses stamping messages with “messaging” bus 320 as well as publishing formatted messages in the form of statistical and demographic data of customers in response to receiving the transaction data of those customers. Thus, Examiner considers the topic queues of Bodnick, and the message bus and formatted message elements of Callahan to discloses the above argued limitation. As such, Examiner remains unpersuaded. 

Fifth, Appellant argues that, “the Examiner relies on Callahan’s display output (see Paragraph 17 of Callahan) as teaching the last element of claim 1. The Examiner also relies on the graphical output as teaching the recitation of “publishing a formatted message”. Using the same output to teach two different elements of a claim indicates that one of the elements is not taught by the reference. Logically, it seems that the last element is taught by Callahan, and formatting of the messages simply is not taught by Callahan” [Appeal Brief, page 31]. 
In response, Appellant’s arguments are considered but are unpersuasive. Examiner respectfully maintains that, although cited in the same paragraph, the “customer analytics” and the “network intelligence” of ¶ 17 of Callahan are distinctly separate elements. Examiner directs the Appellant to ¶ 17 of Callahan as it was cited in the Office Action filed 10/14/2021 with respect to the last limitation of claim 1: (Callahan, ¶ 17, the aggregated data feed correlates an action to any change in traffic to the secondary network with reasonable certainty. The recommendations for inventory placement identify one or more relevant pieces of inventory (e.g., an advertisement) to present to an end user(s), for example, before, during, or after the presentation of content served by a CDN based on a behavior profile of the end user(s). The network intelligence (discloses operational intelligence) may be output for display on a graphical user interface), and to (Id., ¶ 47, the recommendation for inventory placement 332 (discloses business intelligence) identifies relevant inventory and initiates a real time bidding platform (discloses E-commerce platform) for the owners of the relevant inventory to bid on placement. The inventory owned by the winner of the bid is then placed (e.g., served to the IP address before, during, or after presentation of the content). Here, Examiner demonstrates that the customer analytics were not relied upon to disclose the graphically displayed intelligence information disclosed in the last limitation of claim 1. As such, Examiner remains unpersuaded.

Sixth, Appellant argues that, “The Examiner also admits that “Callahan does not explicitly teach...and enhance data associated with each of the plurality of messages, and republishing a plurality of messages.” The Examiner relies on the Johnson reference for applying an incoming schema to the cleansed and normalized data for the teaching of enhanced data…  Johnson does not teach running data metrics against the aggregated data or teach enhancing the data in light of the data metrics to be run. Callahan, as admitted by the Examiner, fails to teach enhancing the data. Additionally, Johnson does not teach handing data from web-enabled data sources… In fact, Johnson seems to have so little to do with the invention of this application as now claimed that Appellant feels it may be non-analogous art” [Appeal Brief, pages 31-32]. 
In response, Appellant’s arguments are considered but are unpersuasive. Examiner first maintains that Johnson discloses enhancing and republishing data and directs the Appellant to (Johnson, Abstract, Incoming raw catalog data is cleansed and normalized using an extensive knowledge base of patterns and incoming schemas are applied to the cleansed and normalized data (discloses enhancing data). The resulting rich content catalogs are published for user browsing and data syndication), (Id., ¶ 48, (Id., ¶ 48, Using a workflow engine, the publisher allows authorized personnel to approve the changes made on "Shipped" items and re-publish or syndicate the changes to the Catalog Browser WEB application or customers (discloses republishing enhanced messages)). Here, Johnson discloses the “enhancement” of Ecommerce data through normalization.
Regarding the assertion that the Appellant feels Johnson may be non-analogous art, Examiner respectfully observe that many elements of the present invention appear to be an abstraction of the more specific elements described in Johnson. For example, while the present invention merely recites “cleanse and enhance data”, Johnson more specifically recites “data is cleansed and normalized”, as cited and relied upon in the Abstract of Johnson. Further, Examiner respectfully observes that Johnson discloses Ecommerce communities, an Ecommerce platform, Ecommerce systems and Ecommerce catalogs several times throughout the reference.
Further still, in contrast to Appellant’s assertion that “Johnson does not teach handing data from web-enabled data sources…”, Examiner observes that ¶ 48 of Johnson, again as cited above and relied upon, discloses handling data from a “Catalog Browser WEB application”. As such, Examiner remains unpersuaded.

Seventh, Appellant argues that, “Not only does the combination fail to teach the claim, the Examiner has also failed to identify why the person of ordinary skill in the art would combine the network traffic teachings of Callahan with the online catalog of Johnson to come up with the web analytics of the invention that is directed toward processing message data itself to yield useful information… As stated, by the examiner, the supposed combination does not solve the same or similar problem as the claimed invention. 
Furthermore, the Examiner’s reasons for combining and motivation to combine appear to be a gathering of conclusory statements. It appears that the invention itself was used as a roadmap to find the various elements needed” [Appeal Brief, page 33]. 
In response, Appellant’s arguments are considered but are unpersuasive. Examiner respectfully maintains that the combination of Callahan of Johnson, which both pertain to Ecommerce applications, is proper. For example, Examiner directs the Appellant to the following motivation statement:
“At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transaction data and message aggregating and analyzing elements of Callahan to include the data cleansing, enhancing and republishing elements of Johnson in the analogous art of content publishing. 
The motivation for doing so would have been to improve “the ability to manage suppliers, including contract compliance and strategic spend analysis” by conforming data to a preferred internal schema, coding, policies, and/or procedures otherwise rendered “restricted” due to “unusable or inaccurate historical data from multiple data processing applications, bad business processes, and noncompliance with existing policies and procedures” as discussed in Johnson (¶ 7). Further, the motivation for doing so would have been to “improve the productivity and accuracy of standardizing free-form text items” [Johnson, ¶ 119; Callahan, ¶ 1].” [Office Action filed 10/14/2021, pages 25-26].
	
	Here, ¶ 7 of Johnson seeks to provide a remedy for “unusable or inaccurate historical data from multiple data processing applications, bad business processes, and noncompliance with existing policies and procedures”, wherein such a remedy would benefit Callahan’s system which seeks to provide “the generation of network intelligence through real-time analytics based on network data” (Callahan, ¶ 1). Thus it follows that providing accurate and useful data, as is a goal of Johnson, would be critical for Callahan’s method of generating network intelligence. As such, Examiner remains unpersuaded. 
 
Eighth, Appellant argues that, “The Examiner’s rejection of Claim 13 under 35 U.S.C. 103 as being unpatentable over Callahan - U.S. Publication No. 2015/0302481, in view of Johnson et al., U.S. Publication No. 2008/0027830 and further in view of Bodnick et al., U.S. Publication No. 2014/0281967 should be overturned on this appeal for the same reasons set forth above with respect to claim 1” [Appeal Brief, page 34]. 
In response, Appellant’s arguments are considered but are unpersuasive for the same reasons as stated in response to the above arguments. As such, Examiner remains unpersuaded. 

Ninth, Appellant argues that, “Claim 21 deals in messages related to a plurality of transactions… The claim also includes a topic queue which is taught by neither reference. In addition, neither reference teaches a search engine for searching the messages. Neither teaches an E-commerce platform much less producing visual information related to one. There is nothing in any of the reference to suggest modifying these references that deal with non- message data to an invention that processes the messages themselves to yield useful information of Claim 21. Accordingly, claim 21 overcomes the Examiner’s rejection of under 35 U.S.C. 103…” [Appeal Brief, page 35]. 
In response, Appellant’s arguments are considered but are unpersuasive. First, regarding the search engine elements of Claim 21, Examiner directs the Appellant to (Callahan, ¶ 55, For example, the previous transactions may include what the end users were doing prior to being directed to the secondary network (e.g., running a search, visiting a competitor's website, etc.), how the end users were directed to the secondary network (e.g., selecting a link in an advertisement, manually entering a URL, utilizing a search engine, etc.)). Here, Callahan explicitly discloses the use of a search engine.
Further, regarding the assertion that neither Callahan nor Johnson discloses an Ecommerce platform, Examiner directs the Appellant to (Callahan, ¶ 47, the recommendation for inventory placement 332 identifies relevant inventory and initiates a real time bidding platform for the owners of the relevant inventory to bid on placement. The inventory owned by the winner of the bid is then placed (e.g., served to the IP address before, during, or after presentation of the content), wherein Examiner considers the real time bidding platform to constitute an Ecommerce platform. Examiner again respectfully observes that Johnson discloses Ecommerce communities, an Ecommerce platform, Ecommerce systems and Ecommerce catalogs several times throughout the reference.
Regarding the remainder of the argument, Examiner remains unpersuaded for the same reasons as stated in response to the above arguments with respect to claim 1. As such, Examiner remains unpersuaded.

Tenth, Appellant argues that the various dependent claims are allowable based on the above arguments [Appeal Brief, pages 35-36]. 
In response, Appellant’s arguments are considered but are unpersuasive for the same reasons as stated in response to the above arguments. As such, Examiner remains unpersuaded. 
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICHOLAS D BOLEN/Examiner, Art Unit 3624      
                                                                                                                                                                                                  


Conferees:

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O’Connor   GJOC/Supervisory Patent Examiner,Group Art Unit 3624



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.